Citation Nr: 1629894	
Decision Date: 07/26/16    Archive Date: 08/04/16

DOCKET NO.  11-08 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES


1.  Entitlement to a compensable rating for left arm and right wrist burn scars.

2.  Entitlement to special monthly compensation (SMC) based on the need for aid and attendance or due to being housebound.

3.  Entitlement to automobile and adaptive equipment or adaptive equipment only.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and T.C.


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel


INTRODUCTION

The Veteran served on active duty from October 1963 to August 1964.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2009 and January 2011 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, which continued a 0 percent rating for left arm and right wrist burn scars, and denied entitlement to SMC based on the need for aid and attendance or due to being housebound and entitlement to automobile and adaptive equipment or adaptive equipment only.

In March 2010 and October 2012, the Veteran testified before Decision Review Officers (DROs). Copies of the transcripts for these hearings have been associated with the claims file.  In September 2014, the Veteran testified before the undersigned at a Central Office hearing.  A copy of the transcript has been associated with the claims file.  

In December 2014 and February 2016, the Board remanded this case for additional development, and the case has been returned for further appellate review.


FINDING OF FACT

In July 2016, the Board was notified via receipt of a copy of the Veteran's obituary that the Veteran had died in May 2016.


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no jurisdiction to adjudicate the merits of this appeal at this time.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2015). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the appellant died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2015).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2015).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed no later than one year after the date of the appellant's death.  See 38 U.S.C.A. § 5121A (West 2014); 38 C.F.R. § 3.1010(b) (2015).  A person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  38 U.S.C.A. § 5121A (West 2014); see 38 C.F.R. § 3.1010(a) (2015).  An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA office from which the claim originated (listed on the first page of this decision).  38 C.F.R. § 3.1010(b) (2015). 


ORDER

The appeal is dismissed.




____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


